Citation Nr: 1611753	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  11-12 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel
INTRODUCTION

The Veteran had qualifying active service in the Merchant Marines during World War II.  He died in June 2009, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The appellant testified before the undersigned Veterans Law Judge at a Board hearing in July 2012.  A transcript is of record.

In a May 2014 decision, the Board denied entitlement to service connection for the cause of the Veteran's death.  The appellant subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2015 Order, the Court granted the parties' Joint Motion for Remand (JMR), vacating the Board's May 2014 decision and remanding the appeal to the Board for readjudication consistent with the JMR.


FINDINGS OF FACT

1.  The Veteran died on June [redacted], 2009.

2.  At the time of the Veteran's death, he was service connected for bipolar disorder, rated as 100 percent disabling.

3.  A March 2010 coroner's amendment to the Veteran's death certificate lists bipolar disorder as a significant condition contributing to death. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  See 38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2015).  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  Id.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

VA Veterans Benefits Administration (VBA) Fast Letter 13-04 states: 

For DIC claims where the cause of death listed on the death certificate matches one or more of the deceased Veteran's service-connected disabilities, take immediate action on the claim by referring it to a rating team for a decision without further development regarding the cause of death.  Evidence of service-connected disability in the Corporate Record is sufficient to establish service connection for the underlying disability.  Grant service connection for the cause of death when the death certificate shows that the service-connected disability is the principal or contributory cause of death.  If the service-connected disability was a contributory cause of death, as listed on the death certificate, presume that it contributed substantially and materially to the Veteran's death.  Do not develop further for the causal connection between the Veteran's service-connected disability and the cause of death.  VA Fast Letter 13-04 at 2, Procedure 1(a).

The Veteran's death certificate shows that he died on June [redacted], 2009, and that the immediate cause of death was metastatic melanoma.  A March 2010 coroner's amendment states that bipolar disorder was another significant condition contributing to death.  At the time of the Veteran's death, service connection was in effect for bipolar disorder, evaluated as 100 percent disabling.  

In October 2015, a private psychiatrist, Dr. P.L., provided a medical opinion regarding the impact of the Veteran's bipolar disorder on the development of his illness and subsequent death.  The October 2015 medical opinion reflects review of the Veteran's medical records and claims file, and relays a detailed history of the Veteran's mental illness beginning during his service in World War II.  Of particular note, Dr. P.L. discussed the Veteran's cognitive decline during the 1990's concurrent with the early stages of progressive dementia, as diagnosed by several treatment providers and a VA examiner.  Dr. P.L. noted that, beginning in May 2006, the Veteran began receiving special monthly compensation due to VA's determination that his bipolar disorder rendered him so helpless as to be in need of regular aid and attendance.  The Veteran was subsequently diagnosed with skin cancer in June 2008, at which time the clinician noted that the Veteran and his wife were "...very poor historians and do not seem to understand very much.  They have a very poor understanding of post-op wound care and have not been cleaning the site at all."  Dr. P.L. stated that the Veteran's clinical course for his skin cancer was "...predictably poor.  His dementia progressed and in March 2009 he had a CT and then an MRI of his brain revealing lesions in the right frontal and left parietal lobes that were consistent with metastatic disease," and that his decline continued and he died in June 2009.

Dr. P.L. concluded that, while there was not a direct relationship between the Veteran's bipolar disorder and the primary cause of death (i.e. metastatic malignant melanoma), there was a clear contributory relationship between the longstanding bipolar disorder, progressive dementia, and the manner in which the Veteran and his wife were able to deal with the Veteran's many medical problems.  Dr. P.L. opined that the Veteran's bipolar disorder was more likely than not a contributory cause of the delayed diagnosis of malignant melanoma, which metastasized in his brain and caused his death.     

Additionally, the Board notes that Fast Letter 13-04 is to be considered in the instant case, as this directive was promulgated in March 2013 and applies to claims pending as of that date.  Fast Letter 13-04 directs that if a service-connected disability was a contributory cause of death (as listed on the death certificate), VA should presume that it contributed substantially and materially to the Veteran's death and should not develop the case further for a causal connection.  VA Fast Letter 13-04 at 2, Procedure 1(a).  

Here, while bipolar disorder was not listed on the Veteran's June 2009 death certificate, this document was amended in March 2010, at which time the coroner listed bipolar disorder as a contributory cause of death.  Under the guidance from Fast Letter 13-04, further development is not required, and VA may presume that the Veteran's bipolar disorder contributed substantially and materially to his death.  As such, service connection for the cause of the Veteran's death is warranted.      


ORDER

Service connection for the cause of the Veteran's death is granted. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


